PROVISIONAL MEMORANDUM OF UNDERSTANDING (MOU)
EXECUTED ON OCTOBER 11, 2014, INCORPORATING
SOCIAL AGREEMENT BETWEEN TARTWEH-DRAPOH
y | CHIEFDOM AND GOLDEN VEROLEUM LIBERIA (GVL)

“LET THIS BE PROBATED AND REGISTERED”

b cn he 22,20 CY
ASSIGNED/RESIDENT CIRCUIT JUDGE
THIRD JUDICIAL CIRCUIT COURT,
SINOE COUNTY, REPUBLIC OF LIBERIA
SITTING IN ITS PROBATE DIVISION

PROBATED THIS Qebry OF DECEMBER, A.D. 2014

rae JUDICIAL
NOE COUNTY
ue ERIA

P.O. BOX 10-3218-
o ____ 1000 MONROVIA 10, LIBERIA

LEGAL

ble OF L therda
Monessrrads County
Coll: 0886 528084/0886 4.90789 /o: 13/0880312359/ 07760308

Office of the Notary Public
Monrovia, Liberia

NOTARY CERTIFICATE

Sersonally Appeared: before me in my Office with the City of Monrovia,
Moentswerrade county, Republic of Liberia, thts... a day

PROVISIONAL MEMORANDUM OF UNDERSTANDING (MOU)
EXECUTED ON OCTOBER 11, 2014, INCORPORATING SOCIAL AGREEMENT
BETWEEN TARTWEH-DRAPOH CHIEFDOMS AND GOLDEN VEROLEUM
LIBERIA (GVL)

Aad Did In My Presence ad $a The Provence Of Each Other Execute Had
Sign Shatr Genuine Signatures On The Iaid Instrument (S) So ole Porvon (a)
by Each Of Thim To Be Thsir Oun Hendiortving (BP

Shérefore IS, SEIER DOER P25 CR Notary Fu ‘uhliec HH foresaid Have
Witached My Offredal Signature nd Notary Seal Io Pratl Wien Bad Where

Hecessary.
I Weve Hired: My Genuine Signature Sitesting
To This Transaction By The Fewer Vested Iu Mae
SEAL Sate,

N®
NOTARY \2
6 PETER DOE KPAR) >
a\ PUBL ‘en
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,
Monrovia, Liberta

Registered: R Fole Sherman Law Building,

17th Street & Cheeseman Ave Sinkor,
Monrovia, Liberia

Provisional
Memorandum of Understanding (MOU)
Incorporating
Social Agreement

Between
‘Tartweh - Drapoh Chietdoms
And
Golden Veroleum Liberia (GVL)
October 11, 2014
@ GVLE-
Provisional MOU and Social Agreement

REPUBLIC OF LIBERIA}
SINOE COUNTY}

Memorandum of Understanding
incorporating Social Agreement

THIS Memorandum of Understanding (MOU) is made and entered into this October 11,
A.D, 2014, between Golden Verolaum (Liberia) Inc. Republic of Liberia, a Liberian Domestic
Corporation, (hereinafter referred to as “GVL") represented by its Authorized Signatories, named on
below, and Lower Tartweh, Upper Tartweh and Drapoh Chiefdoms, of Kpanyan District of Since
County, Republic of Liberia, (hereinafter referred to as “Community” ot “Communities") represented
by their Authorized Representatives, named below.

This MOU terms further incorporate the Social Agreement between GVL and the
Communites.

RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Libera under
the provisions of a 65-year agricultural Concession agreement (the “Concession Agreement”) to
engage in the development of land fot olf paim and the production and sale of palm oil products and
the Concession agreement is by reference included herein,

WHEREAS, the GVL investment is a business venture which additionally brings considerable
benefits to communities in terms of jobs, careers, capacity bullding, infrastructure, and other social
and economic benefits while also implying changes in many matters of iifestyte and activitios of
Communities.

WHEREAS, the Communities have invited and hereby confirm GVL to develop tand in their
Community areas (whether held under customary, traditional, communal, tribal, private usage or
forest management or other rights. permits, certificates, titles, or under deeds), for GVL plantings and
facilities together with a Community Oi! Palm program.

WHEREAS, such Community areas that are deeded, shall also be governed by an additional,
peralis! Lease Agreement (Lease Agreement), with this MOU incorporating the Lease Agreement in
the MOU terms, and the Lease Agreement incorporating this MOU in the Lease Agreement terms,
and both such agreements to be signed and governed in paralie!

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identity, land for development categorized
under the folowing Phases:

Phase 1 of approximately [7,222] acres (corresponding to approximately [2,923] hectares) of
land in the lower South and Middle parts of Tartweh for the development of oll paim by GVL,
estimated to comprise of [2,887} acres ( [1,168] hectares) of deeded land and [4,335] acres ({1,754)
hectares} of land held under customary rights) and further approximately [1,444] additiona! acres
{corresponding to approximately (585) hectares) of land as may be required for the use of the
Community (with support from GVL) to estab&sh a Community O¢ Paim program whether deeded or
customary or other rights land; and whereas it is hereby agreed that the said Phase | is covered by
this agreement
@ GVL==-

Phase 2 of approximately [1,115] acres (corresponding to approximately [451] hectares) of
tand in the Tubmanville Surrounds for the development of oil paim by GVL, and further approximately
[223} additional acres (corresponding to approximately [90] hectares) of land as may be required for
the use of the Community (vith support from GVL} to establish a Community Oi Psim program
whether deeded or customary or other rights land, and whereas it is hereby agreed that the said
Phase I! Is [covered by this agreement subject to further agrooment with any deed holder for
such areas] / [held in abeyance until such separate agreement to include the area under this
MOU and subject to further agreement with any deed holder for such areas}

Phase 3 of approximately [11,457] acres (corresponding to approximately [4,637] hectares) of tand in
the upper parts of Tartweh, estimated to comprise af (10,880} acres { 4,403] hectares) of deeded land
and [577] actes ([233] hectares) of land held under customary nghts) The Communities recognize
that there is @ conservation concern in the area north from the Pianson River and that the area will be
a subject to an additional conservation agraement. The Communities understand that G'VL will onty
consider to undertake some development in the area north form the said river, subject to the
additional peivate land lease agreement and subject to @ conservation agreement between the
stakeholders. Therefore, the said tands which would be considered for development subject to an
agreed conservation plan developed with the Communities through @ multi-stakeholder review, and
Where such development would comprise also areas as may be required for the use of the
Community (vith support from GVL) to establish a Community Oi Palm program whether deeded or
customary of other rights land; and whereas it 1s hereby agreed that the said Phase Il is [covered by
this MOU agreement] / [not covered by this MOU agreement but is included here as 2
statement of the parties intent only}

WHEREAS, The Communities have determined or will furthermore determine to their
considered satisfaction that such land identification for oll palm purpose siill provides for and leaves
necessary amount of land for other needs;

WHEREAS, Communities and GVL desire to mutually safeguard the Community's forests
and other important lands and heritage. mutually safeguard the lands developed by GVL. and by the
Community Oll Palm program, mutually safeguard the protected species of animals and plants, and
indeed the abundance of any natural animals and plants beneficia? to the nature, and mutually
safeguard the safety and security of the Communities’ citizens and GVL's people, and mutually
secure the properties of each;

WHEREAS, this MOU outlines the process of engagement for future assignment of land for
oll palm development, ihe social employment and other economic benefits offered by GVL to the
Communities, and the Communities’ and GVL's approach to resolving grevances should they arse.

WHEREAS, this MOU shail respectfully be probated through the Liberian Courts and become
binding upon the parties hereto, their respective representatives, members, agents, counselors, heirs,
successors in office, administrators and assigns, whether past, current or future, as though they were
specifically named herein,

NOW, THEREFORE. in consideration of the foregoing, Communities and GVL parties have
agreed as follows’

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and prionty to Communities citizens for jobs and
employment, training, promotion, college and university scholarships and business opportunities in
accordance of Appendix A.
@ GVL2=-

B) Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed, timely wages, salaries free housing, free health care, free
education and schooling of children in accordance of Appendix B.

c) Lease Rentals to be paid to Communities

GVL will pay to the Communities such rental monies as are set in the Lease Agreement wilh
this MOU incorporating the Lease Agreement in the MOU terms and included in this MOU for
reference as Appendix C.

D) Benefits to be provided to Communities even if not employed by GVL

GVL will provide USO $5 per each hectare payments.on developed land, repeated every -
year, to the Community Development Fund, which will be governed with the Communities themsetves
for development projects; GVL will also construct and rehabilitate roads and bridges; additionally GVL
will provide Cormmunities citizens access to GI, schools, university and college scholarships, health
care facilities. and GVL will provide business opportunities to Communities entrepreneurs, and GVL
‘will consider the Community for industria! development of an Ol Palm Factory Milt, in accordance of
Appendix D.

—) Community Oil Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Ol Paim Project, which
will be owned by the Communities and Its members. GVL proposes that the Community Oli Palm area
‘will be in ratio of 7 acre to every 5 acres the Communities have assigned to GVL. The program will be
offered in accordance to Appendix E and subject to terms, considerations, rules and regulations to
be agreed with the Communities and program participants

F) Development Timetable

The timing of investment and developrnent is based on achieving 3 partnership between
community and GVL. GVL estimates the timetable in accordance of Appendix F subject to
uncertainties about logistics. weather, existing infrastructure, and to training progress, and subject to
any extemal influences

G) GVL Commitment to Communities regarding Potential impacts

GVL will net pursue resettiement of the Community people trom their villages or towns. This
has always been GVL policy and GVL has never resettled anyone and has not required anyone to do
80. GVL commits to adherence to aii the affecting laws and regulations of Libena and to international
regulations of RSPO, to good practices, and to partnership with the Communities, in accordance of
Appondix G.

4) Communities Commitment to GVL

The Communities comma to adherence to ail the affecting laws and regulations of Liberia to
good practices, and to partnership with GL. in accordance of Appendix H

i) Joint Safeguard Pian for environment, people and properties

Communities and GVL desire to mutually safeguard the forests and other important ands and
heritage around and close to communities (including Community forests), the lands developed by
GVL and by the Community O# Paim program, the protected species of animals and plants, and
indeed the abundance of any natural animals and plants beneficial to the nature, and the salety and
security of the Communities’ citizens and GVL's people, and secure the properties of each, The
Company and community recognized the importance of addressing these needs as such agree to
@ GVLE:-
4) issue and Grievance Resolution Process:

‘Given the long-tarm nature of the partnership, ft m possible that disagreements or differences may ane
as between Community or individual citizens and GVL The company end community recognized tho importance
of addressing and resolving any such differences in a friendly and timely way and 85 such have agreed to the
atiached Gnevance Resolution Process included in Appendix J

*) ‘Statement of Acknowledgement

As an official endorsement of the agreed tands for development and confirming the datailed partcpative
mapping and FPIC engagement process undertaken by the community and GV, the community formally attests
1o and signs the development map, being current at September 28, 2014, The community acknowledges and
affirms that it may wish to enter into future negobations far mckuson of aciditional tands, and that updated maps
wil be appended to and become pert of ths social agreement The formal endorsement is contamed in
Appendix and is an integral part of thes MOU.

Wy Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference documents
imted in accordance of Appendix L.

Further, there are no oral or written agreements or representations between the parties with
respect to the matter coritalned herein except those that are explicitly referred herein and were any other
such agreements or representations to exist, the terms of this MOU shail have an overriding effect.

‘This PROVISIONAL MOU shall remain in force untit final MOU Agroement ts signed - with mutual
intent to do so within 42 months. The final MOU will include the same terms and any changes or
additions as mutually agreed by the parties. By signing this Provisional MOU, the communities authorize
GVL to start operations and land development in the areas referred to on the attached map district and
GVL begin the provisioning of the benefits, payments and other features of this Agreement to the
communities. The Final MOU will endure for the life of the Concession Agreement, unless otherwise
mutually agreed by the Parties hereto.

For Community For GVL

(Traditional Leaders including Paramount Ctrefs and (Broad Based Leaders & Citttens including Further

Cliets unless atready above)

Re Fix Le Ce certo g fot
ficlur4h

pron
iin Peds Pin, SUM

/ ade

TA
=a z re > aan

Government, Administrative
a cis ihescmaie meus Guess & National level)

Godwin Necetboh. Wied cachoe oe

Witnesses
Civil society Advisors

Peter Kaber Tuo Pee

Witnesses: Advisors:
Civil society /;

Government Administrative Attestations and Endorsement.
i;

Kpanyan cgunty District Commissioner

Kpanydn statutory District Superintendent

Us:

3. 2D Q0- 10-14
Hon. Jefferson S.Kanmoh
Representative District One

Sinoe County, Republic of Liberia

Sinoe County superintendent,
Hon. J. Milton Teahjay
6 GVLSi
ions
APPENDIX A
Preferences GVL Will Provide to Communities Citizens
1 Preference and priority for jobs in the Communities areas

In the case GYL has vacancies for general workers, office staff, junior and senior managerial
post in the concession area, the qualified citizéns of the communities shall first be considered
for said employment subject to their qualification and needs of the company

+ Adult tteracy and numeracy education for higher jobs, GVI_ shall commence adutt literacy and
numeftacy program in the communities commencing upon the signing of the MOU and social
agreement and subsequently at the company schools.

2 Technical training opportunity for advancement to qualified jobs and management in
Community area and elsewhere in GVL business

4 Preference for GVLs college and university schotarships is given to qualified students

GVUs College and University Scholarship will be given to at least 5 qualified community
Students per annual, in case they pass the university entrance exam and thereafter maintain
‘@ Standard of progress towards timely finat qualification and granting of proper degree.

3 Preference for trainee Cadetships towards management jobs

All information for cadetship training for management jobs shall be communicated to the
communities,

6 Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens
of good reputation who have the wilingness and qualifications for the opportunities, and also in other
GVL areas, so that GVL MOU area citizens may cross work in any GVL areas on equal basis.

Preference and prionty means that in any starting and new jobs of business opportunity wil
first be given fo atizens. But existing employees, trainees, students, cadets or vendors will not be
fred to accommodate new entrants.
@ GVLe-

APPENDIX B
Benefits GVL Will Provide to
Communities Citizens Whoa Become Employees
% Employment and wages and other

2 Priority and preference for jobs and training opportunity is provided to communities that
designate planting land for GVL

b Wages and salaries meet Libenan Laws and Reguialions and Minimum Wage rulings, es well
26 Terms and Conditions of Cofective Bargaining Agreement with the workers utson GOVAWUL as are valid at
any gyen tene.

& Currently, GVL includes

i 50kg beg of rice per employee each month in accordance of current Collective
Bargaining Agreement 2013 stated minimum 21 days of working per month, or as per updated Collective
Sargaining Agreement, which may be reached with such employer unions that legtimatnly represent employaes
from the Communities.

ii Annual paid vacation,
Maternity leave,
Bereavement payment and

= *

v National Social Security and Welfare Corp (NASSCORP) contributions:

we Eligible staff can recee @ subsidized motorcycle without down payment, subject to
3n individust emnpioymeant contract,

2 Training and advancement:
a Provide sioll training to employees af the company
b This includes
i Onthe-ob raining,
a ‘Head gang snd supervisor training,
Cadetimanagement development for qualified candidates, as well ae
w International secondment for qualified cendetates (e.g. learning modern mik
engineering methods),
v ‘Vocational training (for mstance, heavy equipment operator certified training, and
shills #) mechanic and construction trades),
[3 Employees with good skis and willingness and abiity to advance and manage parts af the
business will be encouraged and GVL wishes to create and buikt management and technical support capabilities
deviving from the Communities.

d. On the job training for staf level shall begin during the first month of hiring and shail be
repeated periodically, subject to qualification and ebgihity

& The training of gang heads shall commence during the frst month of being hired and wil be
continuous on-the job training.

t The training of tractor and yellow machine operators shall begin in the first month of
being hired. Only successful candidates, who have passed competency tests, written and practical, at
@ GVLi#-

the end of the training, wil be eligible to become operators of thts equipment, subject to availability of
machinery and equipment

3 Education of employee children:

2 GVL will build schools in GVL farm townships starting at kindergarten and primary
‘school and up to high school

in the absence of GVL bulking GVL schools at the beginning penod of its oil palm
development, GVL will support three exdsting schoots in the communities based on
social data, employment data and need based evaluation

b Schooling is free tor children dependents of employees
c GVL will pay for teachers; maintenance of schools and study items

¢ GVL offers schooling in adult literacy and numeracy for enrolied employees and for
ability to be promoted

e Citizens who become employees, and their children, are equally ehgitte for
scholarships as discussed under Appendix C, please refer to there

t University scholarships application will be availatée to qualified employee children
from the USD $109,000 in annual scholarships to agriculture students

4 Healthcare and clinics:
a GVL will provide employees and dependents health care and medical treatment free-

of-charge,

b Health clinics will be constructad, equipped and stafied by health care personnel and
hurses,

c GVL will pay the health cate staff.
5. Housing and facilities:

a. GVL will pronde modem styte free-of-charge family and bachelor housing wilhin the
developed area in locations af its choosing for full-time employees and their dependents that wish to
live there

b Housing will have
| Free electric power,
ai Running piped water and
i Toilet bathroortes,
tv As well as kitehens

The housing will be bullt in temporary form starting in year 2, and permanent
helo seining i asi ot aise OVURa wane

© GVL farm townships will have
@ GVL22-
House of Worship (church or prayer hall} or Meeting Halt
Sport field
Normally GVL will build these community buildings during year 2-3 of a new
@ GVLe
APPENDIX C
Lease Agreement

The Lease Agreement signed between the Parties on [ J] in paratiel with this
MOU ts hereby incorporated by reference.
® GVL2=-
APPENDIX D

Benefits GVL Will Provide to Communities and
to Citizens Whether Employed or Not

1 Employment priority at GVL.

a Priority and preference in jobs and training opportunity is provided to communities
that designate planting land for GVL. with evaluation and determination of their qualifications and
suitability tor employment.

b. As with professional oil palm estates GVL hinng would aim to achieve 6 hectares
planted per employee on average by the time harvesting starts. Most but not all of these jobs are
focal, but others are not GVL will hire employees as required, with priority hiring from the
Communities but GVL has the right to hire Communities members for jobs elsewhere also, and to hire
non-local people with partioular skis as required

2 Community Development Fund payments and land usage

a A Community Development Fund will be used to pay for additional facilities, in
addition to what is mentioned herein, over the whale life of the GVL concession, and payments will be
Fepeated every year.

The additional facdities or infrastructures and their location shall be determined by the communities
bearing in mind that development shall be equitably distributed. The plan, design, cost analysis and
implementation of each additional facility shall be jointly done by the communities’ representatives
and GVL

b GVL will each year pay USD $5 each hectare (each hectare being almost 10 Liberian
Lots and this meaning payment equivalent to USD $208 each acre) of developed land into 2
Community Development Fund siter development has occurred and in acoofdance of the actual
developed hectares.

c, tt is specifically confirmed that the USD $5 per hectare ts paid for ali land actually
developed by GVL, and this is agreed to include planted land, land improved by GVL for built facilities,
such as warehouses, offices, houses, land for nurseries and land used for GVL exchusive roads It ts
to be calculated from the month onwards. when the actual development of land already occurred and
payment will be made annually.

d This fund will be used to build infrastructure and other facilities of prudent seiecton
and planning
The infrastructures and other facilities stall be equitably distributed The planning jointly done by the
communities’ representatives and GYL_

ty GVL will carry out the needs end planning survey with the Communities at the
beginning, and this will be repeated from time to time to guide planning

t The fund will be governed by representatives from both cammunity and company,
where the GVL representatives participation is to assure that the fund will be used for prudent
community purposes.

a The Community Development Fund governing committee will be comprised of 5
persons appointed by and from the Communities (including 1 person from government if the
communities so wishes) and 5 persons appointed by GVL, as stated in the Concession Agreement
and the funds shal! be managed as Stated in the Concession aoreement which has been passed into
© GVLE

h GYL will make Community Development Fund money available annually before
January 31” and following the complation of appointment of the 5 Community representatives, and
the holding of the first mutuai committee meeting where the charter of the Community Development
Fund is forrally approved, and the development of fend has begun The committee shall open a bank
account into which the money will be deposited and the bank statement published on community
bulletin boards.

3: Education access to GVL schooling

a Community citizens will have access to study at GVL school from primary school up
to high school, but pronty will be given to employees dependents

Db GVL offers schooling in adult Meracy and numeracy for community citizens
commencing upon signing of the MOU.

¢ University scholarships applicabon will be availabte to qualified citizen's children from
the USD $100,000 In annual scholarships to agriculture students. and on @ selective basis and in
lesser portion for mediane/nursing, mechanical engineering electrical engineering, civil engineering
and educationteacher training. Community citizens who worked two ar more years with GVL and later
sit and passed entrance exam and enter into college or university within the Republic of Liberia to
study agricutture and other related courses agreeable by GVL shall be subject to GVL a scholarship
scheme, subject to academic quatification. and maintaining minimum requited point af average

qd. In aflocating the scholarships, GVL will work to proritze students origtnating trom the
‘Communities in proportion to the tand areas being allocated by other Communities, and this will be
monitored annually together with the Communities

4 Healthcare and clinics access

a GYL will provide community citizen's access to GVL health care and medical facilities
‘sutyect to availabilty and minimum at cost, but priority will be given to employees and dependants,

GVL wil commence with the support of at least one health clinic in the community upon
commencement of farm land development in Ihe ebsence of a GVL clinic construction

5. _- Roads and bridges:

a GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations, which can also be used by communities when suitably located. This will provide repairs to
roads to the direct benefit of communities. GVL will consider the rehabilitation and construction of the
road and bridges trom Piazon River to upper Tartweh/Drapoh subject to separate conservation
agreement end management plan 5 recommended by the environmental report, FOA, FFI and others:
NGOs in a Stakeholders consultative meeting on August 2074 during operation in Phrase tl Road
construction and rehabilitation will be done gradually as of phrases 1 and ||, Immediately GVL
commences operations the rehabilitation and construction of the road and bridges begin from
Tubmanville to Plazon will begin

b. IL is specifically agreed between GVL and the Communities that this road is not a
logging road and shall not be used for any purposes that may lead to deforestation of the
Communities’ forests, and the commundies will police road usage accordingly. GVL will not be
responsible for ongoing maintenance of road damaged by other traffic than by GVL vehicles, and
specifically will not be responsible for repairing damage caused by any logging transportation

o For sake of clarity, GVL can only build additional road and bridges, for use by GVL
operations and, where agreed, by affected communities For agreed road and bridge construction
8 GVL=-

qd projects please refer to Appendix E.
6 Wells and pumps:

a GVL will butid wells for communities where needed to avoid disturbance to clean
water supply from the Oi Paim development

b Wells will be equipped with hand pumps where towne/villages which have over 150
citizens of in communities where GVL development might change or has changed water quatity, A
team from the community be trained to repair hand pumps. Hand pumps and wells will not be built to
‘any town of village not permanently occupied by Communities citizens nor in locations where quantity
of water usage 15 insufficient to maintain the quality of the water

r Local Business
a GVL provides opportunities for local business and entrepreneurs, beginning with
offering market areas in GVL farms so communities can sell to employees and for fully localizable
traces such as
t Constructon,
ii Lumber and carpentry works,
ie Brick making,
w Furniture making,
v Garment making.
vi Poultry and or fish farming,
vil, And all types of service and trade activities.
b GVL will give preference to these locally sourced businesses.
iH Also indirectly, by creating real economic development and people with jobs and
money to buy goods and services, GVL's presence can help bring in business and services such as
cell phone services and more products may become locally availatte,
8. Consideration for Oj! Palm Factory Mill

a GVL wil consider the Communities for building manufacturing milis locally in
conmecton to some of its farms and in some communities.

b The tocation will depend on many technical factors including how much land is
Paanted nearby

Cy Typically a group of big farms will have 2 central factory, which provides furtner
manufacturing, technical, transport and administrative jobs

d, In addition to processed palm ol, the factones side products are used 35 fertilizer,

6. The decision of where and when to build is typically deckted 1-2 years after first field
planting s completed. Normally a new mill takes 2-3 years to build
BGVLS

‘Community Oil Paim Program Supported By GVL
1 Community Ol! Palm Program

a Every community is encourages to designate proper, proportionate and regulated iand afea for assisted community farms (also know
supported oxt-grower farms)

5 ‘GVL proposes that the Community Oil Palm area will be in ratio of 1 acre to every § acres the Communities have assigned to GVL_
e ‘GVL will provide training, advisory and will supply seedlings, tools and fertiizers at cost and free of import duties.

The Communities as 2 single legal entity sma® designate an area or areas for its cll palm program and develop In line with GVL guideline
community of smatihoider of palm development within the siready noted acreages in this agreement.

¢ GV L wif. guarantee to purchase the fruits at regulated an! transparent prices for processing at the established factories.

e The Community Oi Palm program normatly starts in year 3 of development, as at that time the community has gained experience
participation in GVL development.

t The Community Oil Pai program is formulated in separate pian which when initiated and signed are attached to this MOU as integral p
However, the community oil palm program may start carter

a Oil Palm Development Fund
e Each year GVL wil pay 0.5% of annual sates of oll paim products into an Oil Palm Development Fund,

. The proceeds will be used by Government to support and promote communtly and smailhoider of Palm development in addition to
Community O# Paim, so communities can request funding for local oil pain projects.

c ‘GV. shail inform the community of the payment ang amount of of palm development fund paid to government for the promotion of comm:

and smatincider od palm development This will allow the communities to know the amount, pian development projects and when to request for said fund
government.

2014-10-011 Tertweh-Drapoh MOU & Socal Agreement App E-1
@ GVL&

APPENDIX F

Approximate Timetable for Initial Development and Investments

| 1, Site facilities construction 2014 2 Yours 2016

2. Roads rehabilitation and construction Begin 2014
| From Planson River to Upper Tartweh/Drapoh As required

2014-16-01 1 Tartweh-Drapoh MOU & Social Agreement App E=2
14
GVL oll

Bridges Construction

Bridges for the sections of the road
Point 2

Nursery Gevelopment
Land preparation
Planting in the field

Begin wells constructian

Begin to Install Hand pumps for
communities whose water source is
affected or was not sufficient

GVL Schoot construction

GVL Schoo! operation

Support of 3 exesting schools until
GL sohoot is operational

Aduit literacy and numeracy program

GVL dinic construction

Support of 3 clinic in the absence of the
nic

2074-10-011 Tartweh-Drapoh MOU & Social Agreement

© GVL#
@ GVL&

GVL hewsing construction 2045
A to Community Development | Annually Every year - 65 years
Organizing of Commonty OIPaim —=—=~SC*SeSS 15 | |
Project (COPP) \ it I
Begin work for COPP 2017
— | = 5 +.
Pianting COPP | 2017
First harvesting of COPP

2014-10-011 Tartweh-Drapoh MOU & Socal Apteement App. E-4
@ GVL&-

APPENDIX G

GVL Commitment to Communities and Citizens
Regarding Potential Impacts

5 Land Negotiations and No Resettlement

a GVL wif not pursue resettiement of the Community people from their villages or
towns. This has always been GVL policy and GVL has never resettled anyone and has not required
anyone to do so.

D As a member of the RSPO, and responsible investor in Libera, GVL follows a strict
process of conducting environmental assessments and intensive social engagement as part of the
process of obtaining land for off paim development to ensure the community gives tts Free Prior &
Informed Consent (FPIC} for any hand over of tand for development — this ts done before starting any
development in an area, As part of this, Communities and GVL have a signed MOU from the
beginning of engagement (“EPIC engagement Agreement’, signed at start of mutual engagement)

c This FPIC engagement process will be an or-going process subject to community
desire and wilingness to offer additional areas for development.

2 Adhere to all Liberian Laws and Regulations
ty GVL agrees to adhere to and observe applicable Liberian Laws and regulations.

b GVL will adhere to the Environmental Protection and Management Law of Liberia, the
New Forestry Reform Law of 2006 or any other law of regulation of Liberia, regulations of the
Environmental Protection Agency (EPA), Forestry Development Authority and the principles of the
Roundtable on Sustainatte Palm Oil (RSPO).

x Respect for Community culture and sacred values:

2 GVL has and shall make every effort to identify with community participetion and
clearly enclave! avoid damage to any of the following during the land preparation process, as
specified in our agreed and completed FPIC and participatory mapping processes:

1 Commurvty's protected areas, including cemeteries, stvines, sacted forests,
‘special forest coflection areas (e.g, for speciaf medicines}

tt ald towns community wishes lo preserve

ie other agreed cultural or economic items such as future farm land, that are
identified by communay 3s important to its wes beng

b GVL and Community acknowledge that given the history of Liberia, and the
movernent over the past 30 years of c#izens away from community areas, it is possible that aome of
these sites may be difficult for community members to identify. The communities commit to address
and resolve any such mistakes internally before discussing with GVL

4, Compensation for active farms:

a Before any agreernent to convert active farms to GVL farms, GVL and individuat
fanners will carry out field survey and crop count. If there is agreement by tarmer and GVL to convert
farm, compensation will be at a rate set by the Ministry of Agriculture or other rates a3 may be agreed
from time to time If agreed, compensation will be made in open forum with witnesses and decision is
final and binding on both company and farmer.
@GVLae-

APPENDIX H
Community Commitment to GVL
1 Allow GVL safe and undisturbed use of agreed GV farm areas
2. Mutual collaboration to resolve any emerging crises (see more on grlevances).

3. Participate in activities that protect High Conservation Vatues (HCVs) and High Carbon Stock
(HTS) sites identified and demarcated within its farm areas,

4 Help GVL maintain the quality of the water bodies by not using chemical and explosives for
fishing purposed and disposal of waste & feces direct to water within the concession areas,

5. Collaborate with GVL to stop iHlict drugs sale in communities within it GVL concession areas

6 Assist protect the investment from thieves, sabotage and any iliegat activities and respect the
private property of GvL

Th The community will respect and not damage GVL's infrastructure, constructions, assets or
property

a Work with GVL to protect wildlife by Nelping to decde non-approved hunting and then enforce
Zero tolerance in the farm areas.

La Assist GVL to maintain the zero tolerance on burning in it concession areas.

10 Assist in sharing factual information aout the GVL operations of GVL

n Fully participate in awareness and sensitizing activities about the GVL oil palm project
12. Actively engage to monitor & evaiuate activities of the GVL oi! paim project

12. The communities have carefully studied the MOU map and thereby ensuring that they
collectively (including all community members) understand the MOU map and in particular agree to
the allocated farm tand area the communiy has selected and set aside for its future farming needs.
The community representatives self-selected by the Communities in the FPIC process for each
Community have conducted a fied assessment together with GVL to confirm the area represented on
the map. The community further ensures and make a commitment to prevent anybody, community
members, newcomers, and strangers from making fanns in the area preserved for forest and
landscape conservation as indicated on the MOU map. The community takes the full responsibility to
any violation, including the cost implications of this commitment The community further ensures that
@ Violation of the conservation commitment may compromise the Social Agreement commitment and
employment and development of the area as indicated on the map as the area to be developed by
GVL

14, For reference, other commitments are included im Appendix | for joint and mutual protections
@ GVL#=-

APPENDIX |
Joint Safeguard Plan for environment, people and properties

Communities and GVL desire to mutually safeguard the forests close to communities
{including community forests} and other important lands and heritage, close or in the lands developed
by GVL and by the Community Oil Palm programme, the protected species of animais and plants, and
indeed the abundance of any natural animals and plants beneficial to the nature, and the safety and
security of the Communities’ citizens and GVL's people, and secure the properties of each. The
company and community recognized the importance of addressing these needs as such agree to
mutual measures and actions included in this Appendix |

1 For the securing and safeguarding of forests, the Community's forests and other
important lands and heritage,

a The parties agree to regulate and prevent forest cleanng including tree felling,
burning and other nom-constructive means of bush clearing, not respecting the protection of areas
covered by the MOU and marleed for conservation

b GVL agree to assist in this by providing community sensilisation and education &
where agreed will contribute to helping communtiies for successful conservation Eg, maps, assisting
communities’ signpest their sites, helping monitor and checkpoint and patrol the lands together as to
be agreed, and providing training,

2 For the securing and safeguarding of the lands developed by GVL and by the
Community Oi! Palm program, especially from fires (particulany in dry season) that may spread
from any type of activity, and from entry or theft by anyone,

a The communities agree to forbid clearing and burning activities and farming and
construction in established buffer zones, including ripsrian, meaning river of stream and creek, buffer
Zones and other butter zones

b both parties agree to the establishment of fire and buffer and theft watch guards
where needed, from feliable GVL staff and hired community members and the guards to be
compensated by GVL to ensure vigilance and efficiency

¢. both parties agree to the establishment of fire-breaks and trenches where needed to
secure GVL. COPP and community plantings and properties.

2 For the safeguarding of protected species of animals and plants, and indeed the
abundance of any natural animals and plants beneficial to the nature,

a GVL agrees to forbid any hunting at all by any GVL employee who is not
‘Communities citizen, so that any allowable hunting is for the Communities cfizens only

b. GVL and communities agree to forbid the hunting of animal and bird species legally
protected under Liberian law, such as chimpanzees ("baboon"), and pigmy hippo and others, by
anyone in the fotests and the lands of the Communities and the lands planted, developed or
conserved by GVL and the COPP.

©. The parties agree to forbid any hunting or farming of any kind in the fiparian / river
buffer zones established to protect rivers, creeks and streams. However, to be clear, fishing by trap
and line and net ony, is alowed by community citizent and GVL employees only without any use of
chemicals, in those same nivers, creeks and streams when passing through the buffered parts
@ GVL2-

4. For the securing and safeguarding the safety and security of the Communities’ citizens
and GVL's people, and secure the properties of each, especially from strangers and outsiders
wishing to settlestake up activities in or near the towns. lands, camps and plantings of the
Communities, GVL and the COPP_

a The Communities agree to forbid and prevent settlement, farming or housing or any
hunting of protected species in the preserved areas conservation areas or buffer zones.

b To support these areas and citizens, staffs and assets, the parties agree to establish
security measures and teams

c The parties agree, for sake of good understanding, that the security measures will not
hinder Community members, GL statf, nor other lawful authonties or persons fram passing

d The parties agree that the Communities will not allow the settling and establishment
of housing. farms or activities by any strangers in the Communities tands, without careful vetting by
the Communities decision making body, and binding any people who are allowed to move into
Communities lands to these same terms here in this understanding

2 The Commurvty will conduct future farming activities in the areas within the
designated farm snd areas and in any case not convert to farming areas agreed for protection and or
conservation. The Community further ensyres and makes a commitment to prevent anybody,
ingluging but not limited to community members, newcomers, and strangers from matking farms in the
forest areas preserved or set aside for protection and conservation as agreed on the MOU map The
Community takes the full responsibilty of any violation of this commitment by its members.

1 The parties, GVL and Community, agree and recognize that the arrangements about
safeguarding the land and special animals are serious and important, because of the heritage to be
provided for future generations of Community citizens. The parties also recognize and agree that
conservation must go together with oil palm development in order for this project to proceed
‘successfully and sustainably and for on-going economic development. This MOU recognéses that in
order for the campany to maintain its international certification (RSPO and other) and the ability to sell
its products, the community also acknowledges that it can only continue to recaive full benefits from
the project (such as jobs, scholarship, social infrastructure projects and CDF) if it adheres to its
Commitment to responsible conservation,

9 The Community hereby states that il is muluaily agreed and understood that any
violation of this conservation commitment may compromise the overall development project and also
the Social Agreement commitments and employment, and may result in a stop to all faure
development of the area as indicated on the map to be developed by GVL

h With 60 days of signing, the parties agree to enter into a joint process to define
‘specific environmental policies, conservation goals, including sensitization, planning and training for
monitoring, defining mechanisms for the enforcement for complance/non-complisnce snd creating
on-going conservation monitoring teams and processes. This process would be run by a small joint
team comprising members trom GVL, local communities (2-3 per community), relevant government
agencies and qualified Civil Society Organizations. This process (s anticipated to take up to 6 to 12
months for full definition and #f appropriate may result in a conservation agreement that becomes a
part of thes Appendix |.
GVLE

APPENDIX J
issue and Grievance Resolution Process

1. GVL and communities agree to implement the Grievances and Complaints Standard
Operating procedure (SOP) shown hereunder. This SOP may be continually improved and
amended from time to time GVL and community agree to resolve issues, concerns,
grievances and conflicts resulting from the GVL operations or activities deriving from
community that has negative impact on either.

2 The parties agreed that reporting of grievance/ complaint by community's member can be
made to either GVL or community representatives in written or verbally and any party who receives a
complaint or grievance reports it to the GVL Social Sustainability department or to a GVL manager
within two days.

3. Each report shall be duly recorded by GVL and made available to the reporter as well as to
the joint monitoring team.

4, After the complaint has been received, field investigation should be carried out by GVL,
Community representatives and the complainant to verify the complaint.

5. The parties agreed that after the field investigation, a meeting should be called comprising of
GVL, community representative and the aggrieved party to agree on actions to address the complaint
and the complainant should have the right to say “YES” or “NO” to the decision reached.

6. If the complainant agrees to the decision reached, GVL will within 10 working days after the
decision submit action plan to address the complaint as per the decision reached. The action plan to
be presented by GVL will be used by the joint community representatives, GVL and the complainant
team to monitor progress of the work by GVL.

% On the other hand GVL and community representatives agree that, if the complainant
disagrees to the suggested actions to address the complaint by GVL and/or by community
representatives, the complainant is entitled to go to court if he so wishes for redress. it is agreed that
during the complaint process, the Tartweh - Drapoh community may contribute its recommendations
as to how to resolve land related matters within the community context, it being agreed that labour
issues are strictly a company/Union/Ministry of Labour matter.
@ GVL==

APPENDIX K

Statement of Acknowledgment and Acceptance of Land Grant by the Communities to Golden
Veroteum (Liberia) inc

We, the tribalfocal people, chiefs, elders, women, and youths of [Tartweh-Orapoh]
Community, [Kpanyan] District, [Sinoe] County, Republic of Liberia, do hereby freely, voluntarily,
without the use of force or threat, neither by the Government of Liberia, not GVL, do hereby consent
to, and accept the grant of land made by ths community as evidenced by the maps attached to this
Statement for the purpose stated in the Concession Agreement between the Government of Libera
‘and the Concessionaire to wit: for the Concessionaire to undertake a targe scale commercial grade of
palm plantation in Liberia, together with the related infrastructure to process and market certain of
paim products, for the duration of the Concessionaire’s Concession Agreement with the Government
of Libena or any extension of the same.

That the decision made by us, the tribalfocal people, chiefs, elders, women, and youths of
[Tartweh-Drapoh] Community, (Kpanyan] District, |Sinoe] County [Republic of Liberia], to consent to,
@nd accept the grant of land to the GVL, is an informed decision based on prior consultations held
with GVL and our understanding and appreciation of the purpose to which the hereby huctares of land
will be committed and the ancillary and/or derivative social benefits that are expected to accrue to us,
the tribaiocal people, chiefs, elders, wornen, and youths of [Tartweh-Drapoh} Community, (Kpenyan)
District, [Sinoe] County, from the operation of the Concessionaire in the District.

APPENDIX L

@ GVLe-

Documents Included by Reference in This MOU and Made Available and Exchanged

a
b
c
a

GVL Concession Agreement,

RSPO Principles and Criteria (2013) and GVL membership details,

FPIC Engagement Agreement,

GV Standard Operating Procedures (SOPs) and support forms for

i FPIC and compensations,

it Grievances.

Signed and endorsed maps of Cocimunities areas including already agreed areas for

VL, confirmed community areiae arid conservation areas,

t

Comrmunity Oil Palm prograr draft proposal, draft and final plans and documents, to

the degree developed at the time af negotiation of this agreement,

Current Collective Bargaining Agreement with the GVL Labour Union,
Summary of NASSCORP,

Community Development Fund By Laws, draft for discussion,
Environmental Social Impact Assessment Summary,

High Conservation Values Assessment Summary
aia ]
~

eat ago ee ee ee p
a a es on

: remy rreeen new Sed Cansy Mamnt
ape 137
4,266

4
230

coLten
VEROLEUM
LIBERIA

ec tree Coie ee Nn oes \
hz de Meclans CMG Nee

RAG inact li rhea nace
hawt C 5 Sth Vallee | |
im, >, ae rene atest, ES. bth Sage.
GVA Farms
Community OG Farms (*)

Tartweh/Drapoh- Greenville Base, MOU signature Page.

Gen. cha o>

idem Ee gecand 98 - Kan meh EAN Ce ONE ME ash ot 2 Barf
Full Name Signature Position Date

woe Juha F Kasra), Eldar — Dek.tif1.
Full Name Signature Position Date

Name: Secena sr atsagh _cohzen Oct, lore
Full Name Signature Position Date

name: Mario. kl. Kesnmiok tien — (bboy
Full Name Si Position Date

nine: Helen BS.Kangh ARSKawnl chizem — Cohulory
Full Name Signature Position Date

nome TASC We T Keene BO __Cefizem Chall fo'
Full Name Signature Position Date
Full Name Signature Position Date
Tartweh/Drapoh- Greenville Base, MOU signature Page.

wecAgitla Messe Ato chen Ockuloy

Full Name

~~ gr
name-Maron I. bial x

Full Name

€ ( ~
nome:/di nate, lle Rarniol,

Full Name

Full Name

Pasitlon Date

CrHizen Cobjiteony

Position Date

Ghyzen 1B--u-0"#

Position Date
ihren Ockatkeary
Position Date

nome Arg Kennel L then mils. coh ‘ eu Octettorep

Full Name

Position Date

“a
name~D Vid Jarayennel,_ Sig y

Full Name

vere retha Jarhoe S26

Full Name

CHizen Oct.tt- 014

Position Date

cihizen Och)

Namerffenrg Sayelec. lee

Full Name

Position Date

hoe. Watery.

Position Date
Tartweh/Drapoh- Greenville Base, MOU signature Page.

name: AJ el caer kf. Kovwued yo Lender Oet.nlors

Full Name Signa’ Position

we MiTnony Rby 2. cities Oct. upore

Full Name Signature Date

me Rossel} Kanno phe ar i omni
Full Name Signature

ww Beoeteice Mine a —
Full Name Signature

nome: purffence Kala = aon enous
Full Name Signature

nome Adsrra “Kanmol Arkona citizen Cohsiii.

Full Name Signature Position Date

name Okay sh Bro, __ cite serene
Full Name Signature Positian

wiihiaedtixn hea 1). ky Se

Full Name Signature
Tartweh/Drapoh- Greenville Base, MOU signature Page.

flared forth on 1 Ceetpfa DY) Yak, Milli

Full Name Signature Pasition

name: yailfree ie en hb oe ey

sec fei ban Fo aE uh Jalal
Anion. Lh LBs tite lac
Sees Spin EL Adee lustore

we Siueslon ea aude eh all

tema flue si

Full Name Signature Position Date
Tartweh/Drapo MOU/SA signature/Endorsement page

Community—Tubmanville

Name: 55 " Alpe So sli

Name

Full Name

Name
Full Name Rabies wea QL — hie, Position tolule,

name Ped ec EvSrydise ae [e tide sto line

nme: Sef Name a oe

“ie Bayhue aS Cte, jolulty,
li Horse 4 B cee, duh

“sR”
Fehon, usichew ERR cikise. hilt,
hime: Staee Sapte SM cate tofu

Full Name “Sfeature Position Date

er a a coe eltuly

Full Name Position Date

name: OH'S Al. Keovs a dere Prnct Chore oct 12h
Position

Full Name

ame: Deremuis_Mencal, F dpe tofu,
. Full Name BN: Position Date

woes Soh a Position elude

Signature Position Date
Full Name Signature Position
ume DOC Kota, sical ete
Full Name Si Faspecite sell
a clicked toud. lefalet
Alice.

G Alevrel hes Gb C diSe, \whulyy,
ae

—~r ee
none Fale. Wek edt sol uluy

Full Name ure Position Date

Name: Rogie Noe _ ig A Cree el uluy

Full Name

name: frceesice fre Ge Choe  roluliy

Full Name Signature Position Date

name:(Fesege. Fewriteh sobiluy
Full Name Position Date
Menatnder Seples Name re al Lesa —_ sola

Name: tfnmasyan Nowainn ffi Css. spl,

Full Name Position

: Full Name ; ture Pasition Date

Nvtertge Delemuc gag Chae. why,
Serahk Telemac 3 ctSe, why
; Crdtee. poltdltiy
Full Name Position Date

Full Name Signature Position Date

wmicedale Slssin {QM soahbeoder hy
rn Position Date

Full Name
names e Sto, i gee nee Joli

Name: Receueft— Nipenicby
Full Name ‘osition

Full Name

name: Neu setece Seay _ Chien wl

Name:

Full Name ha =
Name: t

Full Name POmne) net
Name:

Full Name Position Date

seal Faic._Myernh — on BS odie Jofilu,
Full Name si i Pasition Date

aries zie A le L, Cte, SYANTV LIS
Full Name oa raene et
tame El\e“Teghee, — Full Name if

Name: Winker eter ~ : JO es: — spluliny

Full Name Siegal Popes ane
Se

Full Name Date
Name: a as Chie doluly
Signature Position Date
nme Arcanalhs Tr Tile Tedeinse swhln,
Full Name Signature Position Date
me: Georges Kannol Lib tohdlyy
Full Name Date
name Ailton Tet seh, cdeve, —aoulr,
Full Name Signature Position Date
vame Therety Gegabel Che. golnty,
Full Name Sig! Position Date
oe sa | Code tlle,
oe
Full Name Signature Position Date
Full Name Signature Position Date
wml. Bap, no tla d Mer » Tether hl
Full Name Signature Position Date

Full Name Signature Position Dat
a
sah itit tailors WO aha shidy
Full Name Signature Position Date
name Lene. U20ol : Cle, — dobuy
Full Name Signature Pasition Date
—~ . *
rine Hees, Tl Clize, roluly,
Full Name Sig Position Date
Full Name
—~
nome Pele Tedd
Full Name
Name: Oct, onthe
Full Name
Full Name
Nam
Full Name
\
Name: 4
Full Name
Full Name
time: Pprectmasudl Sayreves
Full Name

Signature

Sinature

Signature

cite loluluy

Position Date
Cobian. sehdn |
Position Date
case,  iptal,
Position Date

Position
moe
Position Date
Cd Alu,
Position Date
ta
Full Name Signature
We -

Name:

Full Name

=

.
Name: Martte, Auiby

Full Name
name Melisa Verorejnlo

Full Name

F

g
3
Name ebeba Mode

Full Name Signature
_ —
Wome Grey Ryle
Full Name Signature
bad
Name: oe
Full Name Signature
Name:
Full Name Signature
er ‘
Full Name Signature
z
Name:
Full Name Signature
Name: a
Full Name Signature
Name:

Full Name Signature

Position

Position

Position

Position

Position

Date
Community: Borteh/Rock

rane Mrekeama

Pertor toa Jor

Full Name Signi Position Date
A ve the. Aor si i tolule

|)
we Eligehetl leh Gite. soll e/ +

ane Hele~a De i #8 tofu Far
Full Name nature Position Date
ari 7) Ck loft hn lofi Lot tf.

: Full Néme nature Pasition Date
. Mi pet
Name: turée+d Clie. alulog
Full Name Signature Position
ria .
Name: eal e rey. Chip PYETL. Lol nlad
Full Name nature Date

nme lady blondie Gye Ct ate telefon
or oll eas Affecl § ole hg BY Ofeirme. Opirma— ~ eal tr/oey

Position
iy
wm ME cleralse Mego 4D. an) go wth eli /ory
name: & 2 EECA thon S Kleber al uber

gute can Drie sie 4
y — haar Clay
~ tape det ly
ne Li ode € Chine
Why ca
Pai teh GO ulti dey
fla Chat Whi, Nayly

Yio. che wy
ww Gl as Gl gan Yay
a Clin. Miiy

whe herd . haley
wm Oc tnd — ggM tng (drag
Okie (silty «
Chin CL aiff

gees hey

eT
Full Name Signature Position Date

Community: Pochen 1&2

Name: A: Gactar hlerstet tay ehbee jolt foi
Full Name Signature Position Date
Nam Aectix §. Sse Ge Epi MoH — wlulsi4

Caeter Name Position Date

All ely 20"
ign Position

Full Name

’ FX
name: Clarénce pon le SU feoty
Full Name Position Date

son Azhar ts, QO £ tele tol tolvlop
~aisk Ailioniile Lol oro

Name: Clecki~ MKase~ Se QA Se alisl are

Full Name a Position

7 Ps — Kates ee eas salatory
name: FEC rcp Alen\at_ se pe Star fof Lor

Full Name Position
Full Name Signature Position Date

rane, Saqia/ue Bas yout, wlulrg

Full Name Position Date

me Marcenek hi hlewteR

CHize — w/rfory
Full Name Position Date

Name: Arse, “Be Chai lad oly fay

Full Name ignature Position

time: OteRa Peouw Otic _ ati fow4

Name: Jestina &

you anv lor

‘ull Name Signature Position Date
de: eRe Kantan & Ci+tie~ tirfory
Full Name Signature Position
Name Aelita. 40 lubes
Full Name Signature Position Date

wc Fitkges ew citi, Foolien today
saeaalns \\, Sia Aes ce

Full Name
Sek, Nedel,
Tie Wiebe

owe See toll,

Position Date
ches wluby
al \eeL, \ol\y \\ Ly

Community: Saywon/Parleh/Borboanedro.

veal therapies EGR Tesla tablet

Full Name Position

Name: Fetus, Kegs lily Chasigers /0, tolnfotr}
CTs Date
sidan Moses Alinneh « Ye &ldor Jolulaig

Full Name Position

Full Name Position Date
Name: Mc Ainak OA) Cif _Citjpe~_ tolnJor4

Full Name Position Date

mene trate ae & = Ci Ape __ tollory
mete Aehe ile— Lay hy Bot lal
a -_ Citizen Lebilorae

aes MB Mera ex lead tos /3 146.
” Date
tamed Ctize~ _ toltiforn

Full Na Position

Name: Vers inal ven — Cite Laleifer
Name: Nelewa Alinnel, CiAze Jol noi

Full Name Position Date

Anal hie toler fort

er ime “ea Che
tome feabenioiigax, oght Cite _ toh buy.

Full Name Sig Paani ad
eee Belena Taft Dalene tofiten Se Crtgn. Zo. Liforr

sons oh : ila SCL Ze  wlalery
: Dptt (va, ta: Veg _ j ia? wlelary

Full Name Signature
aa Bommel C3 CAdK Lotetery
Full Name "Position

rane RMhe's (exer . Citvre— soluble

Full Name “Signature Position Date
nue: re 7 fag d): ed ath, to/y atth

Signature Position

name Vista Pav bel. 4 Crbse. pluton

Full Name “Nignature Date
Name: hee 44 \eQ F C He bl for
Full Name Position Date

meee PM gs Oe alyhoy

name: Ve //@ pu Le ®

Full Name

+
@ Fig foltr rf +f
aart

Position

Signa

file duchy city, — vl
onven a luee

Full Name Signature Position

stk,
tape Mig
Name: ns —CATizen teluley Ul
Full Name Signature Position Date
Name: Moris ne CA i300 Loli) 1
Full Position Date
Names ee
Full Name Signature Position Date
Name: —————
Full Name Signature Position Date
Name: ————
Full Name Signature Position Date
5 —
FullName Signature Position Date
Name:
Full Name Signature Position Date

Full Name Signature Position Date
Name:

a
Full Name Signature Position Date
Full Name Signature Position Die
Community: Jugbadro/Manneh/Nitreen.

Name: Myer dalle by Sar Lolifars

wne Jag Ala axha Mp cite toltilery
ull Name —Citipe Date

Name: / ris Daves fie OG fy 3e_ lols ett

Full Name Position

Name: Pauline ki a 2 Citgo. toltt ores
name: Meri 't& | Citroen tol ti lout

Full Name

peaine® Kea african 2 Crhize tol /ou4

wm Ligebett doo. iy Citze— soli l salir teth
Full Kame — Position

ane: Me Elije€ Lp Gol [enc Lov tolti/oreg

Name! er Cs a On Cede ts Lu [s a

Position

ett Som @ --.. dh opel
pause Lo livlar
Name: Vor FQ blion e Cr De ts) lore

Full Name
name aL: pel <a ©
aalde' ee: ite Lolitas

test ae lalubery

Signature

Dannus Saywo Danuus Sanwon ( tee aliiliss

Full Name Date

mame Dixon Peebs “ts CA je slulery
name Aditi ¢ Le & a elulorg

dere © Chee lpr) 4
| | yg a
Pica Gime AG ct. [syle
Community: Woto/Jerbo.

GC
Full Name si

time: LOMaun £

Full Name

Signature, "
ian yi
Name:
Full Name Sigi

Cm

Signature

Full Name ,

nome Fe Jee aloe Aa

Full Name Signature

ne Shc

“eng ts )ty

sane: io Far wes

Full Name Signature

Citizen — foltrlory
Position Date

~Ciltzen Joly)

Position Date

Ubzee- ol ity

a Clg fof uf
Position Cte fol nlof

Aeron lll ley

Position Date

Cfigea 2) uf

Position
name: E0¥9€. $¢ Jerboe, Elle Malpy

Full Name

"eat tow

eed. WE oie tae

Full Name
Name: Wuloem (ua ra
a

te a Bet =

Full Name Signatur
Name:

Name:

Name:

Name:

Name:

Full Name

Full Name

Full Name

Full Name

Full Name

Full Name

Signature

Signature

Signature

Signature

Signature

Position

Position

Position

Position

Position

Position

Date

Date

Date

Date

Date

Date
Community: Kituzon.

Name, Zickel Hat ee FILO _ fof) for4

Full Name Position Date
Name: Hm Gomae Sue, i Gon chiy bluliy
Full Name Signature Pasition te

Full Name Position Date

nme fous 9 Silence _¢ Sitzen loli,

Full — Signature Position Date

2 Name C1

Name: fas}. lat Sule

Full Name Signature Position Date

Name: Aline  Suleu A *) Ett Pen toni
Full Name Signature Position Date

Name: ALCL BR Didten A fife, BeisdadY — 1 yyy
| Name Position Date

name DOWES MM Toe a Chaiaman oli

Full Name Signature
ne Chest nbn Me clea _ oly
name: CLM el shia Mix CitZen — fa/pes
Full Name Position Date

ele Name ee aoe ra

she jolene ae Cfo sntgly
Agta MD cise
Community: Plasiken/Queateh/Blamo
tne Willan. Fuge. Eigse —Teaclar tabu laws
Full Name Sig —_—
t ese
nine: Mena dist lupe SS C4ipe— tohufors
wenealed: tana yan 2 £i(dor fol ule te
Full Name Position

Date

(nar Cone Ve usin Clevoman. ol Leer 1h
Full Name 4 e

Position
Name: pe tia Ce Nagle. = 2 4 Cull moos! urs lolh, al /are
| Name Position
ame; ‘te ¢ wit acdar TA)
‘ Full Name cS Signature GbaE, feeds talus mt
Name: Cyrus Lifeehiot & CrApe— o/u/e ait
Full Name Position Date

ter

Far Cvvisee §ofer/or$
Position Date

Full Name

on Dol At u/s
™ eae, d, Deol Signature Crh solubart
~~ iar hey # i tale Lert

Position Date.

Name: P. i's Karluah Oe« cor a) cal dae

Full Name Position
Name: Alice Slewisn = Cit pe pol rrlaru
Full Name Date
none Dari? Puce feC Leagan heed sole us Loi.
Full Name Signat

vont: Full \ a Jab oe shir = lorie

Name: Jassy Jekinyeunel & Alowse- leasfee_talt Lolunlary

Signature ‘osition

name: Tredive & So » thle Lolilsty4

Full Name ~~ Position Date
wm heloester Lily CL tabular
FullMame Signature

Full Name Signature Pasitian Dat
Community: Kayah/Junction

Were Se sladbse Orahes _<i>- £lefor tol lar
Position Date

Full Name Signature

| Full Name Mictaria ewe, gle — £GCer _ Position blue
en Cchizen tol clon

Full Name

= Full Name Heber€ Avanal = = z elas x 4s totilette

tonic Tawee s Gay wor ® Ci Azer fo lulol¥e

Full Name Position Date

ra Pa. §a aa 4 cuth, toly fork

Full Name Date
Name: [2 aFrt ck Sayan = youth, tol lor
Full Name Position
Name: Ksbet A se “Tom hag esittsorif
Full Name Sig Position

Nene: Daudt Dial © youl leader taln [omy

Full Name Signature Position
wel Lbe® Ninaly Se £1Le- aly bux

Full Name Signat
name: LCS Ye, Klay a Citi ze fol tt to sep
Full Name Position Date

Name: KeaWvice, diel Cc es lolrelorg

tame: PTT ec, Miah ie Cte toler for

Full Name Date

woe Grace Klay 9 Cie. alalere

woe Hage Gh eee lo ldo If
Full Nay Signi Position Date
vane Agee S$tne 1 B Crhye  toln [ary

Full Name ure Position Date

none 2m far Li f Ctine y toll: of
Full Nam Position Date

Name: bpee navi & Ci72~ cali OK

Full Name ignature Pi

wme Kepthice) Lk & Cbze poltehor 4

Name Aagels2 Heres $B Crtee lohtelolt
name Felawrna Qu es Crbpe tal toln lary

Full Name Signature

Name: padre “ce, Ledy Crh fe tolii/ert ort
Full Name Signature Date

theo Dia. _ i> C (He fol nor

Full oa Position Date

Name: Vophie i Crtire to/ lore
Full Name Pasition Date

Name: Dennis DG < i _Chtaricmen toll dalea laity

— _Crhize.  rofuor

Full Name Pasition Date

Name: Zliga abe Wir Kis idde~ tolnifor
Full N. Sgnatare™ Cry

none THD Kl y ra ize. abifort
Full Name Position Date

“ Full Name ) .. ; tia tolulorg

nme ley orb i  CL50n salifory
—_——a Cie salu lor

Name: : Chie taller
"Full __- Position Date
a A blermte, e Chis sotihut

wm Glalisre Chencke SB ze ehdery
nmceoyis Ans

foe Clipe polislort
ve Kost Too & —Chize fol bor
— Gece LS) QS Ce adele
we Vaasa ibysle = Cilijen toliilon

Full —

Paice Mle Y Chie tule

wone liek Dutic Clipe tof lor

Full Name Position

Goreme EY aes

Name: [Seae Alyen Yeu ae Ga Clie tolistove
Full Name Signat

Name: Mie ala, QhuclL _§ Chip tal [ory

Name: Ufars Wa & ae : td hit lary.

[Jaco Ch Le Saco Chennek gy CL tol for
Signature Position Date
Lip bes Divek  _Ctze~ _talu hug

Pull Name Position

none Cider tim face, Sp CtZe- tohife rt
wm Gens Mal Gti palusfurg

Full Name

Community: Nyanswah/Ti

Name! facey p.Alye.crr08 Pra fdr tsliy Lorn

Full Signature

=n Bile — Claiscnnss alaler

Name: AL oof A , foltr Lows

Full i Signature Position Date
mune AefiiarsisO Alpe BvelQas $ SPenco wolulory
Full Name Signature
Name MER Ra tre 1 lite 4
Full Name
vue Anes Wns  — Or hid Zilhoew tol nloug
Full Name Signature Position Date
une Mathur Lastt, o & [Luv asliclot i
Full Name Signature
me Full LA. putty i dalilor

name Leotin Alyond , Cope. solute ht ca
Full Name nol + Position

= -
woe Hania Leaflr_ e _ —— Clge— wllorg

Full Name
wees th 2 Caines salle
wm Yala, Galrr MI Cize. whaler

Name: ws vi nunc Clee alrilore

Full Name Date

ame: a: Max hows eee, k doliler
mee Full Name i Clige oa
Name: cia KCrr che Bets ralulorg
Signature Date
ia CLje fe/ ley
Cheon Name Date
ame: Atco hen CL [
‘ one bs Senne og taliclery
Name: Go4rik | Ballo iS Qty xe~ fs ln fare
Full Name Signature Position Date

ites Ul D CBse ahd

Full Name Signature Position Date

te
we Lecin pe Lng Oke — hitler

Full Name Signature Position

wine Latreee, leo * yuck blirforg

Full Name Signature

Date
Name: LA eke va iC > t
Full Name fae Iyer GYRAL 5 Alulares
wore [Seto l Afnogrro% te Cha elit for
Full Name Signature Position
Name: Co hive Kh. AQ AL Meet scl Lilac tolls bi

~see te P _tolntfors

Position

woe Pyrrte Ive Chie allo

Full Name Signature Date

name, Cleaning, frel, Ee tol irlout

Full Name Signature Position Date

Fe lecra Alyes rset git CL to fyi lott
Community: Pennoken/ Mlawin/Raccoon

Name Bede Broke cs Peewee
Full Name Sighature Position Date 4

name: SeSSa¢eret SaPare~ Bilary
Full Name Signature ‘ ‘osition Date

wm Leelee Meactie. Chatman 10ln[ot
Full Ni i Position Date

one Le 1 FA Ay a tel n[or

Full Name Position Date
Name: 2 €2 a wt fol) fo ie
Chis blag Name Signat Date

gdward le a ddewart ler a boo ee tolule [ule ae
Full Name Position Date

one: LOL Th, be & Cibo — ls folk for

Full Name Signature
Regia CAD yoith — alert
Oh dale GD Cle lyn
wm Lace Tih Chae pluhot
wm Chow ty Tap @®  _Ghoe~ alulrrs

Full Name
. 5 : ‘
rune felecin Kroll a ( Loyce lo/te 10°F
Full Name Signature Position Date
Community: Palatroken/Tutu/Zarzar/Seoh.

cra ws Petmeipe®  todilorg

Full Name Signature Pasition Date

nae fan Goze wolulor
Full Name Position Date

tein Ai sE ta. 1 Rie yore — wlulore
eer’ At Claw. ded_ta)n lon

Full Name Signature

none Peplae. Kil = Cle solf 4

Ann _ Abe hielery

Full Name Signature Position

Names etvocr__ hk hhol & Alpe Soft hy 4
Full Name Signature Date

a”
when Sah ga CB wile
nme Phe leo Leff - 2 Be ali ry

Position
Leh ti OD ely wlezh
~Pannabtil Gat whhry
tA, Hert Eset tnt
a ee

lame: a ce KEL na \O
sone oe TPS lye olnhry
Community: Wiah/Songbaken/Nitieen/Klay Barflan

Name Lot dunt Qc Secretary toluloe

Foll Name
Name: Hele 2a Se ZL, = lciieze a les dev tales faty.
Full Name Position Date

wme:_ Charles Tre, ie _ Flber to/nLatts
Si . Position Date

Full Name

Name: [Zerry Kia t ee Elelee Lalelolye

Full Name Date
wome: Of FE Soy bial Fiche toleifo tee
Full Name Date

— Chip toludus
“mn Crelha Gell Klay ie Cl pens Lalifareg

Name: lé enlinar Qacteu 2a a Lol uiote

Full Name Signat Date
wne Mi Het AfetmeA & “orth teltt[ore

mune ese fa Lw0~ & teresa tap

Full Name

Signatui

Signature

Signature

Position

Position

Position

tol u felt

Date

Date
Community: Tubaken/Kanata/Wroto/Sneh.

Name: e Saree 5" Charman, taltrloti¢
Full Na Signature Position Date

rome afiPec Son Aa ts yout leader _toluloité
Full Name Signature Position

Date

Name: Datr' < Fle rete TR aa soleshobap.
Full Name Signature Posi Date
name: D. Krown Hoe & Px tr tohiforg

Full Name Signi Pasition Date
Name: WAH eC Oe ee » CEze pals [are
Full Name Sig Position Date

Name: Stephe = Coe tole a
Name: Peter dDse = 2 kicker fo Lislares

Full Name Pasition
vome: Alathartel $l yeil Ge 20 Les pahridgtip
Full Name Signature ed Position Date

nwivee rare Sea Sayelec Ee CE tolulaly

Full Name Positi Date

%
~~ Full Name = Signature Ae taliban
wm Places Maar Cee tolulrs
wn Epa Seabee SE Clipe salary
Name: Mts 0. Ase eavek tJ Cline. Z la (tory
none Horn $y Ab yen tuk a ont ts[er/or¢
— bt Puechl & y ite tolrrla rep
Name: Gates Atagin_@ pout! talu(or
Name: wh lye. — xl Le ta/n Aor

we Beli? Renal Dg whaler

Name: Aher.e0 Ayer a y gol 4 helo ef

Community: Wesseh /Bah

eri yin tololo'

Signature

F Gelb 8. Jensoe Name Position aaa
me Patecdo vas Hon TB, — plylove
= dane : Signature Position Date

wn Mikey Kem __ _. “Bag tolndorg

Full Name Position Date

nme Poh Mlle Full Name ° Ao > alrelang
none Fibs libra Me Yoth _tohilorg

Full Name Signature
Name: his Gheeman We 4 46 uti tol bref
£ Name Signature Position Date

nme asthor-n Castres % Fevne  alulory

Signature Pasition
(FLL Bi Llder _ toluto wlulory
wa Etic bhee < Mer calomnan lors

Full Name

Name: Allexa.cler Li GP Fatwess salt Lore.
met Mook & ee = 11h
nme Mecha. Stool he Pil
Name: Ha~<p Jose i - ek © lr/org

Full Name

vane: (AVG SO Cloeka..

FullName

Facnse —_slirlove
ee kn @ Fare fol srlot 4
pope Signature Péaiion ae
Bante, Jevrste. QM laiclody lular
Sig Position Date

ss whl
wm facie Taree Cpe lulu
name: Kfea trices (ch a 2 —Glize. rolls
Full Name Position Date
Name: Mar22, Ida . 2 At per tlt late
Full Name Sign Position Date

Wee Llare, Glerkac Fhiveee aslulareg
Full Name re Position Date

name: Li’ GAw i‘ Atiel, & Fits Ca tl itforye
Full Name Signature Position Date

Name: Mande: 4ef a & Rms ph In far ¥
Full Name i Position Date

ian Alire , Kee~ “a Fecrate tolrilory.
Full!Name Signature Pasition Date

wm Phan O Aeglie
fname There Fer @leefe

Farr sal tr/ orf

Position Date

fine tal nforg
Date

=
wi Alagtha. LaseE Finer  taly [org
name: £5 Omygotor foil s q te wir /n Isr
Full Name Signature Pasition Date

wm Beith Cake, G farmer 2ln Jar
Full Name Sig Position Date

nme shecrsibissiec blotter Feiymer tolnlorg
Full Name Signature Position Date

none horn So. Mae Jn & goth tolnlary
Full Name Signat Position Date

noe blsiiten tee Next pwhubry
ie eacph bles. k@e tol ilor x

Full Name Signature

name: De lhe C0 Marek Fame toluilory

FullName
Name: Herts dar uree Foie tslulsrg
Full Name Signat ~ Position —~—~—~O*~S*~*«éiSate
Name: Prince, Ubi k & st tolulors
Full Name Signature

wm Yosbin Ct GQ Regene lade
Community: Wessay/New

eniike BR bd Sarva pete pals Jane
Full Name Signature pail Date

Full =

Name ignite am
Full Name Signati ith
| / Yee’ ————
‘ull Name Sign

Position

wml lees é tahoe

Full Name Bante Tthold QR Angler =
nine Gece 15.8 Sten eArze~ to [i/o

Signature Position Date

Full Name

nmebabinance bre. aie PTA chain sohifor4}
name: Prete Fal, is Elcleyv gf, oi
me Signature Position Date

a [Met ) beck. Be & [er oh hige

mOlam CD RLir ~tolalorg

om nape [LD Bice toll
tone Mer 89 Kismee’ ch Luce. leacler tol nfary
wo Hea Cote _ Firms sofas
— Meets ileal aegge ahfor
wm Cheep tsgel gon Sexty toh/n4
wn Afelele Lean Sy Ate. lof ove
sha CA ket aA ie J gett tolec/org
Name: rince prince Mines - en Desyee fery rh n Jar yp
hap witi.o lrbel &y z/Leo+ slavery

Signature -¢ Position

ame ZASSAW Alor

™ Full Si ee thr i

name fluguitie § Plagued § hla igele_Che lon Cee whybory
nome Marlin. Je aN < & — Yo Alyfos F

Name:

Full Name Signature Position Date
Name: SS ee

Full Name Signature Position Date
Name:

Full Name Signature Position Date
1) GOLDEN
\J |_ venoteum
ae LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on our eight key values.
1. Successful investing, meeting the expectations of investors and funders
2. Ending rural poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop
3. Preserving the natural environment, helping conserve flora, fauna, water
and carbon in Liberia
4. Respecting community self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage
5. Developing the skills and careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities
6. Practicing the best methods of legal compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes
7. Building value added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials
8, Continuing improvement and betterment in what we do, with engagement of
credible organizations who share all or same of these objectives, whether
partnering with us, challenging us, or critical of us.

